Citation Nr: 1506582	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge (CIB). 
 
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in June 2012 sitting at St. Petersburg, Florida.  The transcript is of record.

In November 2012, the Board remanded the case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2012 Remand instructed the AOJ to contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for hypertension immediately after discharge from service, including any in the VA system, and (2) provide a statement(s) from his treating physicians relating his hypertension to service or to his service-connected PTSD and/or type II diabetes.  The January 2013 letter sent to the Veteran by the Appeals Management Center did not specifically request this information.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the AOJ must request this information from the Veteran on remand.

The Veteran also contends that some of his service treatment records (STRs) from Germany are missing.  See May 2010 VA Form 9.  The January 2013 VA examiner noted the Veteran's contention of missing documents and requested that any additional STRs be submitted for review.  The Board notes that the STRs of record pertain to the time period when the Veteran was stationed in Germany.  However, because this claim is already being remanded for another reason, the AOJ should attempt to obtain any additional STRs from the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repositories of records and request complete STRs corresponding to the Veteran's period of active duty from December 1966 to November 1969.  All efforts to obtain these records must be documented in the claims folder.  In the event the AOJ is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for hypertension immediately after discharge from service, including any in the VA system.  After securing the necessary releases, the RO should request this information, if not already of record.

In contacting the Veteran, request that he provide a statement(s) from his treating physicians relating his hypertension to service or to his service-connected PTSD and/or type II diabetes.

3. If, and only if, the above-referenced service or private treatment records are obtained, the claims file should be returned to the physician who conducted the January 2013 VA hypertension examination, or if unavailable, to another physician, for an addendum opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension had its clinical onset during active service or is otherwise related to such service.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




